IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-63,299-02


GAYLON HAROLD RAY, Relator

v.

 JUDGE, 4TH JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. CR05-076 IN THE 4TH JUDICIAL DISTRICT COURT
FROM RUSK COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. Relator contends that he filed an application for a writ of habeas corpus
and that on January 18, 2006, we remanded the application and ordered the trial court to forward 
findings of fact and conclusions of law to this Court within 120 days. He contends, however, that
the trial court has not forwarded findings of fact and conclusions of law within 120 days, as we
ordered.
	 In these circumstances, additional facts are needed. The respondent, Judge of the 4th  District
Court of Rusk County, is ordered to file a response with this Court by having the District Clerk
explain whether findings of fact and conclusions of law have been entered and, if so, why they have
not been forwarded to this Court within 120 days. This application for leave to file a writ of
mandamus will be held in abeyance until the respondent has submitted the appropriate response.
Such response shall be submitted within 30 days of the date of this order.

Filed: September 20, 2006
Do not publish